Citation Nr: 1826318	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-27 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a rash of unknown etiology (neck, arms, face). 
 
2.  Entitlement to service connection for a rash of unknown etiology, to include as dude to Gulf War Syndrome. 

3.  Entitlement to service connection for a low back disability to include as due to Gulf War Syndrome.

4.  Entitlement to service connection for a cervical spine disability to include as due to Gulf War Syndrome. 

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD) secondary to PTSD.   

6.  Entitlement to service connection for bilateral hearing loss

7.  Entitlement to service connection for tinnitus 

8.  Entitlement to service connection for skin cancer. 
9.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Marcia L Moellring & Katie Ambler, Attorneys 


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1987 to September 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The application to reopen the claim of entitlement to service connection for rash of unknown etiology is set forth below.  The remaining matters are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated August 2004, service connection for a skin rash of unknown etiology was denied.  

2.  New and material evidence has been received since the last final decision on the claim of entitlement to service connection for a skin rash of unknown etiology.


CONCLUSION OF LAW

The criteria to reopen the claim of entitlement to service connection for a skin rash of unknown etiology are met.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C. § 5108; 
38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 14 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Furthermore, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Veterans Appeals (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C. § 5108; 
38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 14 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Furthermore, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Veterans Appeals (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The Veteran's service connection claim for a rash of unknown etiology was denied in an August 2004 rating decision based on a finding that during the August 2004 VA examination the Veteran had no current rash or dermatologic problems with the exception of a fibrous papule on the left side of his nose and angular cheilitis which the RO found was not related to the skin condition for which the Veteran received treatment in service.  The Veteran did not appeal this decision, or submit new and material evidence within one year of that decision, and it became final. 38 U.S.C. 
§ 7105; 38 C.F.R. §§ 3.156(a), (b).

Evidence received since the Veteran's request to reopen his claim includes VA treatment records that show treatment for skin conditions on his left forearm and left leg.  See December 2008 VA Treatment Note.  The evidence is new in that it was not previously considered.   It is also material insofar as it establishes a current diagnosis of the claimed disability.  See Shade, 24 Vet. App. at 117-18.  Thus, the Board finds that the additional evidence is both new and material, and the claim for entitlement to service connection for a skin rash of unknown etiology is reopened. 


ORDER

The claim of entitlement to service connection for a skin rash of unknown etiology is reopened. 


REMAND

Notably, the Veteran was scheduled for several examinations in connection with his claims.  He failed to appear for examinations in August 2009, February 2010, February 2014, and May 2014.  Notably, neither the Veteran nor his attorneys have provided good cause for his failure to appear.  Any pertinent information that would have been expected from these examinations is not available.  Typically, when a Veteran fails to report for a VA examination without good cause, the claim must be decided on the evidence of record.  See 38 C.F.R. § 3.655 (2017).  However, in addition to the fact there are not VA examination reports of record, the most recent treatment notes of record are from May 2014.  Thus, in order to give the Veteran the every consideration, the Board finds further development necessary.  As such, on remand the Veteran should be scheduled for VA examinations to determine the etiology and severity of his current disabilities.  The RO should also procure all outstanding VA treatment records since May 2014.    

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records from May 2014 to present and associate them with the record. 

2.  Afford the Veteran a new VA examination(s).  Following a review of the record, the examiner should express opinions as to each the following:  

(a) Whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's skin rash of unknown etiology (neck, arms, face) began in military service or are otherwise caused or aggravated by a disease or injury in active service.  

Is the Veteran's skin rash of unknown etiology (neck, arms, face) considered a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities?

(b) Whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's low back disability began in military service or are otherwise caused or aggravated by a disease or injury in active service.  

Is the Veteran's low back disability considered a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities?

(c) Whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's cervical spine disability began in military service or are otherwise caused or aggravated by a disease or injury in active service.  

Is the Veteran's cervical spine disability considered a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities?

(d)  Whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's gastroesophageal reflux disease (GERD) began in military service or are otherwise caused or aggravated by a disease or injury in active service.  

Whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's GERD, was caused or aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected PTSD.

(e) Whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's bilateral hearing loss began in military service, manifested within one year of separation, or are otherwise caused or aggravated by a disease or injury in active service.  

(f) Whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's tinnitus began in military service, manifested within one year of separation, or are otherwise caused or aggravated by a disease or injury in active service.  

(g)  Whether it is at least as likely as not (probability 50 percent or greater) that the Veteran's skin cancer began in military service or are otherwise caused or aggravated by a disease or injury in active service.  

4.  Schedule the Veteran for a VA psychiatric evaluation to determine the severity of his service-connected PTSD.  

5.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


